DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “in response to rendering an instruction to the subject, during a non-display period in which the objects are not displayed, to look at a position at which an object, of the objects, was displayed in a display period in which the objects were displayed, make a determination, based on the position data of the gaze point, of whether the gaze point is present in each of the corresponding regions in the non-display period” is ambiguous.  This is a run-on clause and therefore it is unclear how all the limitations interrelate with each other.  The clause starts off with a conditional operator of “in response to rendered an instruction to the subject.”  So once that condition is fulfilled, then the clause limit the period to “during a non-display period in which the objects are not displayed.”  So whatever limitations come next have to be both (1) in response to instructions, and (2) during a non-display period.  Then, the claim recites “to look….”  It is unclear what is meant by “to look.”  What is looking?  What is meant by “to” look and not just “looking?”  Is the “to look…” limitation supposed to be another limitation for the recited subject matter that follows after it?  If it is, why is there no “and” operator between “displayed,” and “to look?”  It appears that maybe Applicant meant to include an “and,” but the examiner is unsure (this could be a wrong assumption by the examiner).  Without the “and” operator, the claim reads that something (and it is unclear what that something is) looks at a position of an object that was displayed, but it occurs when an object is not displayed.  So how does an object have a position if it’s not displayed?  The claim language is just generally confusing and it appears that it needs to be re-written grammatically for the metes and bounds of the claim language to be ascertained.
Dependent claim(s) 2-7 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 1 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “acquire image data of an eyeball of a subject,” “detect position data of a gaze point of the subject based on the image data,” “set a plurality of corresponding regions at positions that respectively correspond to positions at which the objects are displayed on the display screen,” “in response to rendered an instruction to the subject, during a non-display period in which the objects are not displayed, to look at a position at which an object, of the objects, was displayed in a display period in which the objects were displayed, make a determination, based on the position data of the gaze point, of whether the gaze point is present in each of the corresponding regions in the non-display period,” “calculate, based on the determination, region data that indicates a corresponding region, of the corresponding regions, in which the gaze point is detected in the non-display period,” and “calculate evaluation data of the subject based on the region data, wherein the evaluation data indicates a degree to which the subject remembered the positions at which the objects were displayed.”  This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology, effect of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of a particular article to a different state or thing as a result of this claimed subject matter.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “a processor configured to execute computer-executable instructions,” “perform a display operation that displays a plurality of objects on a display screen, and a non-display operation that does not display the objects in a predetermined timing after the display operation is started” and “display the evaluation data on the display screen.”  However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by para [0003] of U.S. Patent Application Publication No. 2012/0242955 to Yoshino et al. and/or para [0002] of U.S. Patent Application Publication No. 2014/0063205 to Inaba.  Additionally, the step of “display the evaluation data on the display screen” is extra-solution activity that does not amount to significantly more according to Federal Circuit precedent (“And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.” See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).  Moreover, Alice v. CLS recognizes that generic computer structures, such as processors, do not make a patent-ineligible claim otherwise patentable.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Dependent claim(s) 2-7 fail to cure the deficiencies of independent claim 1 by merely reciting additional abstract ideas and/or further limitation(s) on abstract ideas already recited.  Thus, claim(s) 1-7 is/are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0007120 to Shudo.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0007120 to Shudo in view of U.S. Patent Application Publication No. 2011/0299034 to Walsh et al. (hereinafter “Walsh”) and U.S. Patent Application Publication No. 2016/0055624 to Ohno.
For claim 1, Shudo discloses an evaluation device (para [0054]) comprising:
a processor (300) (see Fig. 3) (para [0033]) configured to execute computer-executable instructions that cause the processor to
acquire image data of an eyeball of a subject (102, 202/203) (Figs. 1-2) (para [0036]-[0037]);
detect position data of a gaze point of the subject based on the image data (354/355) (Fig. 4) (para [0041-0042]);
perform a display operation that displays a plurality of objects on a display screen (356) (Fig. 4) (para [0047] and [0053]) (also see Figs. 11-13);
set a plurality of corresponding regions at positions that respectively correspond to positions at which the objects are displayed, on the display screen (see “H” and “K” in Fig. 11; 1A, 2A, 3B, 4B, and 5B in Fig. 12; and/or 11B, 12A, and 13A in Fig. 13);
in response to rendering an instruction to the subject (Examiner’s Note: conditional language), during a non-display period in which the objects are not displayed, to look at a position at which an object, of the objects, was displayed in a display period in which the objects were displayed, make a determination, based on the position data of the gaze point, of whether the gaze point is present in each of the corresponding regions in the non-display period (Shudo doesn’t render an instruction to the subject (see, for example, Fig. 8), and therefore doesn’t meet the condition, and therefore the resultant claim language doesn’t need to be satisfied);
calculate, based on the determination, region data that indicates a corresponding region, of the corresponding regions, in which the gaze point is detected in the non-display period (this claim language being dependent on the previous claim language, which is conditional, and the condition not being met by Shudo, therefore the resultant language not needing to be satisfied);
calculate evaluation data of the subject based on the region data, wherein the evaluation data indicates a degree to which the subject remembered the positions at which the objects were displayed (this claim language being dependent on the previous claim language, which is conditional, and the condition not being met by Shudo, therefore the resultant language not needing to be satisfied); and
display the evaluation data on the display screen (this claim language being dependent on the previous claim language, which is conditional, and the condition not being met by Shudo, therefore the resultant language not needing to be satisfied).
Shudo does not expressly disclose a non-display operation that does not display the objects in a predetermined timing after the display operation is started.
However, Walsh teaches a non-display operation to hide objects after a display operation is started and that a determination is based on a non-display period in which the non-display operation is performed (para [0329]).
Additionally, Ohno teaches hiding an object after a predetermined timing (para [0031]).
It would have been obvious to a skilled artisan to modify Shudo to include a non-display operation that does not display the objects in a predetermined timing after the display operation is started, in view of the teachings of Walsh and Ohno, for the obvious advantage of detecting phoria (see para [0329] of Walsh) and Shudo already wants to evaluate/diagnose visual conditions of a user (see, for example, Abstract of Shudo).  Additionally, the use of a predetermined timing provides the obvious advantage of making the test objective and repeatable from patient to patient and/or trial to trial.
For claim 2, Shudo further discloses wherein the computer-executable instructions further cause the processor to calculate, based on the determination, presence time data indicating a presence time in which the gaze point is present in the corresponding region in the non-display portion (this claim language being dependent on the previous claim language, which is conditional, and the condition not being met by Shudo, therefore the resultant language not needing to be satisfied), and calculate the evaluation data based on the region data and the presence time data (this claim language being dependent on the previous claim language, which is conditional, and the condition not being met by Shudo, therefore the resultant language not needing to be satisfied).
For claim 3, Shudo further discloses wherein the presence time data includes first presence-time data that indicates first presence time in which the gaze point is present in a specified in the non-display period, and second presence-time data that indicates second presence time in which the gaze point is present in the corresponding region that is not the specified region in the non-display period (this claim language being dependent on the previous claim language, which is conditional, and the condition not being met by Shudo, therefore the resultant language not needing to be satisfied), the specified region being one of the corresponding regions and corresponding to the position at which the object serving as a correct response to the instruction was displayed in the display period (this claim language being dependent on the previous claim language, which is conditional, and the condition not being met by Shudo, therefore the resultant language not needing to be satisfied).
For claim 4, Shudo, as modified, further discloses wherein the computer-executable instructions further cause the processor to perform the display operation and the non-display operation multiple times (see the “NO” path in S412 in Fig. 15), and calculate the first presence-time data and the second presence-time data throughout the non-display periods of the non-display operation (this claim language being dependent on the previous claim language, which is conditional, and the condition not being met by Shudo, therefore the resultant language not needing to be satisfied).
For claim 5, Shudo, as modified, further discloses wherein the computer-executable instructions further cause the processor to perform the display operation and the non-display operation multiple times (see the “NO” path in S412 in Fig. 15), and calculate the first presence-time data and the second presence-time data for each non-display period of the non-display operation (this claim language being dependent on the previous claim language, which is conditional, and the condition not being met by Shudo, therefore the resultant language not needing to be satisfied).
For claim 6, Shudo further discloses wherein the computer-executable instructions further cause the processor to calculate reaching time data that indicates a time until the gaze point first reaches the specified region from a start time of the non-display operation, based on the determination (this claim language being dependent on the previous claim language, which is conditional, and the condition not being met by Shudo, therefore the resultant language not needing to be satisfied), and calculate the evaluation data based on the region data, the presence time data, and the reaching time data (this claim language being dependent on the previous claim language, which is conditional, and the condition not being met by Shudo, therefore the resultant language not needing to be satisfied).
For claim 7, Shudo, as modified, further discloses wherein the computer-executable instructions further cause the processor to display a range region that indicates ranges of the respective corresponding regions on the display screen in the non-display operation (para [0069] and [0108]) (also see Figs. 11-13).
Response to Arguments
Applicant’s arguments filed 7/21/22 have been fully considered.
With respect to the 112 rejections, Applicant’s amendments and arguments are persuasive and thus the rejections are withdrawn.
With respect to the 101 rejection, the rejection does not purport that “perform a display operation…” is an abstract idea.  With respect to the “make a determination…” step, humans make determinations in their minds everyday.  This step can definitely be untethered from a computer because a human can look position data and gaze point and determine whether a gaze point is present in a certain region.  With respect to the “displays a plurality of objects on a display screen,” this claim language is being treated under the Berkheimer standard in that, under step 2B, the claimed subject matter is not significantly more because it is well-known, routine, and conventional.  With respect to the “displaying the evaluation data,” this is merely extra-solution activity, as recognized by the Federal Circuit.
With respect to the 103 rejections, Applicant argues that Shudo does not teach the amended language.  The examiner takes the position that Shudo does not teach “rendering an instruction to the subject.”  Therefore, since the claim language is conditional and must occur “in response to” rendering a subject, Shudo satisfies it by not meeting this condition.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791